Citation Nr: 0107161	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  92-21 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


ISSUE

Entitlement to service connection for an eye disorder 
manifested by vision loss.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1991 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

By way of history, in a rating decision dated in August 1991, 
the RO denied service connection for vision loss and hearing 
loss.  The veteran perfected an appeal with respect to the 
denial of service connection for vision loss and hearing 
loss. 

In a rating decision dated in November 1997, the RO 
established service connection for bilateral hearing loss 
with an evaluation of 10 percent effective July 20, 1990.  
This rating determination represented a full grant of the 
benefit sought, i.e. service connection.  As the veteran did 
not express disagreement with the "down-stream" issues of 
the effective dates or disability evaluations assigned by the 
RO, those matters are not before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The only remaining 
issue is that of entitlement to service connection for an eye 
disorder manifested by vision loss.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has a current eye disability as the result of a 
disease or injury in service.   


CONCLUSION OF LAW

Disability manifested by vision loss was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991), 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran claims that his eyes were damaged while 
performing gas welding without glasses from two to four weeks 
during his service in 1943.  Service medical records for this 
period are not in the veteran's file.

In September 1990, the National Personnel Records Center 
(NPRC) reported that the veteran's clinical records were not 
in his service jacket at that facility.  In May 1991, the RO 
requested that the veteran forward copies of any service 
medical records in his possession.  The RO also requested 
that NPRC conduct another search for the veteran's records.  
In June 1992, the NPRC reported that it was forwarding all 
available records.

The only records forwarded consisted of the veteran's 
examination and report of medical history completed for 
recall to active duty in October 1950.  On the examination, 
his vision was recorded as 20/20.  

In a rating decision dated in August 1991, the RO denied 
service connection for loss of visual acuity on the grounds 
there was no showing of a diagnosis, or treatment for any 
vision loss or damage. 

In May 1992, the veteran offered testimony at a hearing 
before a hearing officer at the RO.  The veteran testified 
that he had been a welder throughout service, and that for 
part of that time he had not been provided eye protection.  
He further testified that after service his only vision 
problems consisted of difficulty seeing in sunlight.  He 
related that he first saw a doctor for vision problems and 
began wearing glasses in approximately 1960.  He could not 
recall the details of this treatment.

VA outpatient treatment records dated from June 1989 to 
August 1994 contain no findings referable to an eye 
disability.

In September 1996, the veteran presented for a VA 
examination.  The veteran stated that he felt his vision was 
improving.  The examiner noted that the veteran's medical 
history included "no eye problems."  Examination revealed 
full motility with cornea and iris clear bilaterally and 
visual acuity 20/30 bilaterally.  The examination indicated 
there was no diplopia or visual field deficit.  The 
impressions were "large c/ds 0.0; symmetric" and "early 
macular changes" with plan for veteran to return to clinic 
in one year unless problems developed.  

In February 1997, the veteran was presented for a VA 
examination.  The veteran told the examiner that his vision 
was damaged during the war but that his "vision afterwards 
improved but is now worse."  The examiner noted that the 
veteran had "good vision."  The examination indicated there 
was no diplopia, no visual field deficits, but there were a 
few extramacular drusen.  Uncorrected visual acuity (far) was 
20/20 for the right eye and 20/25 for the left eye.  The 
impression was drusen; the examiner cited "no evidence of 
old trauma at this time."

In August 1998, the veteran was presented for a private eye 
evaluation.  The physician, Dr. P., detected no afferent 
pupillary defect and found the lids, retina, visual fields as 
well as the cornea and conjunctiva to be normal.  Uncorrected 
visual acuity was 20/25 for the right eye and 20/40 for the 
left eye.  Dr. P. diagnosed early stages of Brunscent 
cataracts (a senile cataract appearing as a brown opacity) 
which restricted his visual acuity.  Dr. P. found no evidence 
of ocular pathology and stated that the binocular vision was 
unremarkable.  

In September 2000, the veteran was presented for a fee basis 
VA examination.  The examiner noted that the veteran claimed 
his vision was gradually becoming a little clearer in the 
left eye but was not back to normal.  The veteran's best 
corrected vision at a distance was 20/60 in the right eye and 
he was able to count fingers at three feet in the left eye.  
The best corrected reading vision was 20/30 in the right eye 
and 20/70 in the left eye.  No afferent pupillary defect was 
noted and extraocular movement was within normal limits.  
Testing for glaucoma showed the eyes were within normal 
limits.  No gross signs of ocular disease or trauma were 
detected.  Examination of the eyelashes, conjunctiva, 
anterior chamber, cornea and iris was clear bilaterally.  
Dilated examination of the crystalline lens revealed early 
posterior subcapsular cataracts developing in the left eye 
greater than the right eye.  The right eye had a normal optic 
nerve, macula and retinal periphery with moderate arteriolar 
narrowing.  The left retina had abnormal shunt vessels off 
the optic nerve, primarily off the nasal disc margin.  The 
macular area revealed some fine laser scarring in a grid 
pattern, while the periphery was clear.  The retinal vessels 
showed moderate arteriolar narrowing.  

The examiner's diagnosis was status-post retinal vascular 
disease of the left eye with subsequent laser treatment to 
the macular area; abnormal shunt vessels off the optic nerve, 
left eye; cataracts developing, left eye slightly greater 
than right eye; and mildly constricted visual fields left eye 
in relation to the right eye.  The examiner found the 
objective facts of disability to be very poor vision, left 
eye, due to retinal vascular disease as well as cataracts 
developing, left eye greater than right eye, with mild to 
moderate visual loss in the right eye.

The examiner concluded that there was no lasting damage to 
the veteran's eyes from the welding performed in service.  
Instead, he placed importance on the presence of multiple 
abnormalities of the left eye.  The examiner believed that 
the veteran suffered from a vein occlusion in the left eye 
that was complicated by macular edema and that the veteran 
suffered significant visual loss in this eye from the macular 
disease and possibly from cataracts.  The examiner 
recommended cataract surgery in the left eye and possibly in 
the right eye as well.  

In his opinion, the examiner found that the vascular 
occlusion in the left eye as well as the cataracts in both 
eyes were not related to the veteran's past history of 
welding while in the armed service.  He believed the 
veteran's description of experiencing burning at night with 
decreased vision that would clear by the next day to be 
consistent with burns to the corneal epithelium, which causes 
discomfort but heals quickly.  The examiner did not find any 
evidence of pealing of the anterior lens capsule or 
exfoliation of the lens capsule, another pathology from 
welding.  Additionally, no refractive error for distance was 
found in the right eye and only a very minimal amount of 
astigmatism was found in the left eye, which the examiner 
found to be insignificant.

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

In any case, a claim for service-connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has 
repeatedly held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim for service connection cannot be granted.  Chelte v. 
Brown, 10 Vet. App. 268 (1997); Hickson v. West, 12 Vet. App. 
247 (1999). 

Veterans Claims Assistance Act and VA's Duties to the Veteran

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines VA obligations with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A). 

The veteran has received a statement of the case, the 
supplemental statements of the case, the Board's remands and 
been questioned by a hearing officer at the RO.  These have 
served to inform the veteran of the evidence needed to 
substantiate his claim.  In the remands he has repeatedly 
been invited to submit additional evidence.  The supplemental 
statements of the case have served to inform the veteran of 
the evidence obtained by the RO.

The veteran has been advised of the need to submit service 
medical records due to the RO's difficulty in obtaining those 
records, and the RO has undertaken to obtain all other 
records of which it was made aware.  The only Federal Records 
that the RO has been unable to obtain consist of the 
veteran's service medical records.  NPRC, the custodian of 
that information, has informed the RO that it has forwarded 
all available records, and that records are not contained in 
the veteran's service jacket.  

Finally, the RO provided the veteran with several 
examinations in order to determine whether he has a current 
eye disability related to service.  

The notice provided, and the development undertaken by the RO 
serves to comply with the requirements of the Veterans Claims 
Assistance Act.

In the instant case, the remand orders have been complied 
with and the duty has been met.  As per the Board's remand 
orders, the veteran was informed he should submit any 
necessary information and authorization so that all medical 
records regarding his claim could be obtained by the RO.  
Additionally, examinations were conducted and the examiners 
provided the requested opinions.  Stegall v. West, 11 Vet App 
268 (1998).

Analysis

The veteran asserts that he has loss of visual acuity due to 
his activities as a welder during active service.  This 
assertion is weakened by his own testimony that he did not 
require eye treatment until approximately 15 years after 
service, and by the normal eye examination in October 1950, 
approximately five years after service.  

The record does not reflect that the veteran himself 
possesses a recognized degree of medical knowledge to render 
competent opinions as to medical diagnoses or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
record does contain a competent diagnosis of current eye 
disability, no medical professional has related such 
disability to any incident of service.  The most probative 
piece of evidence in this case is the September 2000 
ophthalmologic examination.  The September 2000 examination 
is the only one in which the examiner rendered an opinion as 
to whether the veteran's loss of visual acuity is related to 
service.  The examiner specifically stated that in his 
professional medical opinion, there was no lasting damage to 
the veteran's eyes from the welding performed in service.  
Instead, the examiner concluded that based on the medical 
evidence, the veteran's loss of visual acuity was caused by 
macular disease and possibly from cataracts. 

There is no competent medical evidence contradicting the 
examiner's opinion.  There is also no competent medical 
evidence indicating that the veteran's current eye disability 
is otherwise related to service.  Accordingly, since the 
negative evidence outweighs that in support of his claim, the 
veteran's claim is denied.  


ORDER

Service connection for an eye disorder manifested by vision 
loss is denied. 



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


